 



EXHIBIT 10.1

EXECUTION COPY



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

dated as of June 27, 2003

between

VW CREDIT, INC.

and

VOLKSWAGEN PUBLIC AUTO LOAN SECURITIZATION, LLC



--------------------------------------------------------------------------------

Purchase Agreement



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page            
ARTICLE I   DEFINITIONS AND USAGE
    1    
SECTION 1.1     Definitions
    1    
SECTION 1.2     Other Interpretive Provisions
    1  
ARTICLE II  PURCHASE
    2    
SECTION 2.1     Agreement to Sell and Contribute on the Closing Date
    2    
SECTION 2.2     Consideration and Payment
    2  
ARTICLE III  REPRESENTATIONS, WARRANTIES AND COVENANTS
    2    
SECTION 3.1     Representations and Warranties of VCI
    2    
SECTION 3.2     Representations and Warranties of VCI as to each Receivable
    3    
SECTION 3.3     Repurchase upon Breach
    4    
SECTION 3.4     Protection of Title
    4    
SECTION 3.5     Other Liens or Interests
    5  
ARTICLE IV  MISCELLANEOUS
    5    
SECTION 4.1     Transfers Intended as Sale; Security Interest
    5    
SECTION 4.2     Notices, Etc.
    6    
SECTION 4.3     Choice of Law
    7    
SECTION 4.4     Headings
    7    
SECTION 4.5     Counterparts
    7    
SECTION 4.6     Amendment
    7    
SECTION 4.7     Waivers
    8    
SECTION 4.8     Entire Agreement
    8    
SECTION 4.9     Severability of Provisions
    9    
SECTION 4.10     Binding Effect; Assignability
    9    
SECTION 4.11     Acknowledgment and Agreement
    9    
SECTION 4.12     No Waiver; Cumulative Remedies
    9    
SECTION 4.13     Nonpetition Covenant
    9    
SECTION 4.14     Submission to Jurisdiction
    10  

Purchase Agreement

i



--------------------------------------------------------------------------------



 



EXHIBITS

              Exhibit A   Form of Assignment               Schedule I  
Representations and Warranties

Purchase Agreement

ii



--------------------------------------------------------------------------------



 



     THIS PURCHASE AGREEMENT is made and entered into as of June 27, 2003 (as
amended from time to time, this “Agreement”) by VW CREDIT, INC., a Delaware
corporation (“VCI”), and VOLKSWAGEN PUBLIC AUTO LOAN SECURITIZATION, LLC, a
Delaware limited liability company (the “Purchaser”).

WITNESSETH:

     WHEREAS, the Purchaser desires to purchase from VCI a portfolio of motor
vehicle receivables, including retail motor vehicle installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and

     WHEREAS, VCI is willing to sell such portfolio of motor vehicle receivables
and related property to the Purchaser on the terms and conditions set forth in
this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

     SECTION 1.1 Definitions. Except as otherwise defined herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale and Servicing Agreement”) among Volkswagen
Auto Loan Enhanced Trust 2003-1, VCI, as servicer, the Purchaser, as seller, and
The Bank of New York, as indenture trustee, which also contains rules as to
usage that are applicable herein.

     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
relevant jurisdiction and not otherwise defined in this Agreement are used as
defined in that Article; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) references to any Article, Section,
Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules,
Appendices and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (g) references to any Person include
that Person’s successors and assigns; and (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

Purchase Agreement



--------------------------------------------------------------------------------



 



ARTICLE II

PURCHASE

     SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the
terms and subject to the conditions set forth in this Agreement, VCI agrees to
transfer, assign, set over, sell and otherwise convey to the Purchaser without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title and interest in, to and under the Receivables, the Collections
after the Cut-Off Date and the Related Security relating thereto, described in
an Assignment in the form of Exhibit A delivered on the Closing Date (the
“Purchased Assets”) having a Net Pool Balance as of the Cut-Off Date equal to
$1,334,414,493.82, which sale shall be effective as of the Cut-Off Date. The
transfer, assignment and conveyance made hereunder will not constitute and is
not intended to result in an assumption by the Purchaser of any obligation of
the applicable Originator to the Obligors, the Dealers or any other Person in
connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

     SECTION 2.2 Consideration and Payment. In consideration of the transfer of
the Purchased Assets conveyed to the Purchaser on the Closing Date, the
Purchaser shall pay in cash to VCI on such date an amount equal to
$1,275,572,926.50, and VCI elects to contribute to the Purchaser such Purchased
Assets as had an Outstanding Principal Balance equal to $58,841,567.32.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

     SECTION 3.1 Representations and Warranties of VCI. VCI makes the following
representations and warranties as of the Closing Date on which the Purchaser
will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Purchased Assets to the
Purchaser, the conveyance of the Purchased Assets to the Issuer pursuant to the
Sale and Servicing Agreement and the Grant thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

     (a)     Existence and Power. VCI is a corporation validly existing and in
good standing under the laws of its state of organization and has, in all
material respects, all power and authority required to carry on its business as
now conducted. VCI has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of VCI to perform its obligations under the Transaction Documents or
affect the enforceability or collectibility of the Receivables or any other part
of the Purchased Assets.

     (b)     Authorization and No Contravention. The execution, delivery and
performance by VCI of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary action on the part of VCI and (ii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any material

Purchase Agreement

-2-



--------------------------------------------------------------------------------



 



agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or VCI’s ability to perform its obligations under, the
Transaction Documents).

     (c)     No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by VCI of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of VCI to perform its obligations under the Transaction Documents.

     (d)     Binding Effect. Each Transaction Document to which VCI is a party
constitutes the legal, valid and binding obligation of VCI enforceable against
VCI in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of limited liability companies from time
to time in effect or by general principles of equity.

     (e)     No Proceedings. There are no actions, suits or proceedings pending
or, to the knowledge of VCI, threatened against VCI before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seeking any determination or ruling that would materially and adversely
affect the performance by VCI of its obligations under this Agreement or any of
the other Transaction Documents, or (iv) relating to VCI that would materially
and adversely affect the federal or Applicable Tax State income, excise,
franchise or similar tax attributes of the Notes.

     (f)     Lien Filings. VCI is not aware of any material judgment, ERISA or
tax lien filings against VCI.

     SECTION 3.2 Representations and Warranties of VCI as to each Receivable.
VCI hereby makes the representations and warranties set forth on Schedule I as
to the Receivables transferred, assigned, set over, sold and otherwise conveyed
to the Purchaser on which such representations and warranties the Purchaser
relies in acquiring the Receivables. Such representations and warranties speak,
with respect to any Receivable, as of the Cut-Off Date, but shall survive the
sale of such Receivables to the Issuer under the Sale and Servicing Agreement,
and the Grant of the Receivables by the Issuer to the Indenture Trustee pursuant
to the Indenture. Notwithstanding any statement to the contrary contained herein
or in any other Transaction Document, VCI shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor or to notify
any Dealer about any aspect of the transaction contemplated by the Transaction
Documents.

Purchase Agreement

-3-



--------------------------------------------------------------------------------



 



     SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the
Purchaser or VCI of a breach of any of the representations and warranties set
forth in Section 3.2 at the time such representations and warranties were made
which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach or receiving such notice shall
give prompt written notice thereof to the other party; provided that the failure
to give such notice shall not affect any obligation of VCI hereunder. If VCI
does not correct or cure such breach prior to the end of the Collection Period
which includes the 60th day (or, if VCI elects, an earlier date) after the date
that VCI became aware or was notified of such breach, then VCI shall purchase
any Receivable materially and adversely affected by such breach from the
Purchaser on the Payment Date following the end of such Collection Period. Any
such breach or failure will not be deemed to have a material and adverse effect
if such breach or failure does not affect the ability of the Purchaser (or its
assignee) to receive and retain timely payment in full on such Receivable. Any
such purchase by VCI shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, VCI shall make (or shall cause to be made) a
payment to the Purchaser equal to the Repurchase Price by depositing such amount
into the Collection Account prior to 11:00 am, New York City time on such
Payment Date. Upon payment of such Repurchase Price by VCI, the Purchaser shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as shall be
reasonably necessary to vest in VCI or its designee any Receivable repurchased
pursuant hereto. It is understood and agreed that the obligation of VCI to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Purchaser.

     SECTION 3.4 Protection of Title.

     (a)     VCI shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Purchaser under this Agreement in the
Receivables. VCI shall deliver (or cause to be delivered) to the Purchaser
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

     (b)     VCI shall not change its name, identity, corporate structure or
jurisdiction of organization in any manner that would make any financing
statement or continuation statement filed by VCI in accordance with paragraph
(a) above “seriously misleading” within the meaning of Sections 9-506, 9-507 or
9-508 of the UCC, unless it shall have given the Purchaser at least five days’
prior written notice thereof and, to the extent necessary, shall have promptly
filed amendments to previously filed financing statements or continuation
statements described in paragraph (a) above.

     (c)     VCI shall give the Purchaser at least thirty days’ prior written
notice of any change of location of VCI for purposes of Section 9-307 of the UCC
and shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

Purchase Agreement

-4-



--------------------------------------------------------------------------------



 



     (d)     VCI shall maintain (or shall cause its Sub-Servicer to maintain)
accounts and records as to each Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such
Receivable, including payments and recoveries made and payment owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the amounts from time to time deposited in
the Collection Account in respect of such Receivable.

     (e)     VCI shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

     (f)     If at any time VCI shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, VCI shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Purchaser (or any subsequent
assignee of the Purchaser).

     SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, VCI shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and VCI shall defend the right, title and interest of
the Purchaser in, to and under such Receivables or other property transferred to
the Purchaser against all claims of third parties claiming through or under VCI.

ARTICLE IV

MISCELLANEOUS

     SECTION 4.1 Transfers Intended as Sale; Security Interest.

     (a)     Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and transfers rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be part of VCI’s estate in the event of a bankruptcy
or insolvency of VCI. The sales and transfers by VCI of the Receivables and
related Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, VCI, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against VCI are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.

Purchase Agreement

-5-



--------------------------------------------------------------------------------



 



     (b)     Notwithstanding the foregoing, in the event that the Receivables
and other Purchased Assets are held to be property of VCI, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Purchased Assets, then it is intended that:



       (i)    This Agreement shall be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction;    
     (ii)    The conveyances provided for in Section 2.1 shall be deemed to be a
grant by VCI of, and VCI hereby grants to the Purchaser, a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Purchased Assets, to secure such indebtedness and the performance of the
obligations of VCI hereunder;          (iii)    The possession by the Purchaser
or its agent of the Receivable Files and any other property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
“possession by the secured party” or possession by the purchaser or a person
designated by such purchaser, for purposes of perfecting the security interest
pursuant to the New York Uniform Commercial Code and the Uniform Commercial Code
of any other applicable jurisdiction; and          (iv)    Notifications to
persons holding such property, and acknowledgments, receipts or confirmations
from persons holding such property, shall be deemed to be notifications to, or
acknowledgments, receipts or confirmations from, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under applicable law.

     SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: (i) if to the Issuer, c/o
Deutsche Bank Trust Company Americas, 60 Wall Street, 26th Floor, Mail Stop
NYC60-2606, New York, New York 10005, Attention: Corporate Trust and Agency
Services, with a copy to the Administrator, at 3800 Hamlin Road, Auburn Hills,
Michigan 48326 (telecopier no. (248) 754-5360), Attention: General Counsel, with
a copy to VW Credit, Inc., at 3800 Hamlin Road, Auburn Hills, Michigan 48326
(telecopier no. (248) 754-5360), Attention: Treasurer, with a copy to the
Indenture Trustee, at 101 Barclay Street, Floor 8 West, New York, New York 10286
(telecopier no. (212) 815-2493), Attention: Asset Backed Securities Unit;
(ii) if to the Indenture Trustee, at 101 Barclay Street, Floor 8 West, New York,
New York 10286 (telecopier no. (212) 815-2493), Attention: Asset Backed
Securities Unit; (iii) if to the Purchaser, at 3800 Hamlin Road, Auburn Hills,
Michigan 48326 (telecopier no. (248) 754-5360), Attention: Treasurer; (iv) if to
the Servicer, at 3800 Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no.
(248) 754-5360), Attention: Treasurer, with a copy to VW Credit, Inc., at 3800
Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no. (248) 754-5360),
Attention: Treasurer; (v) if to VCI, at 3800 Hamlin Road, Auburn Hills, Michigan
48326 (telecopier no. (248) 754-5360), Attention: Treasurer, with a copy to VW
Credit, Inc., at 3800 Hamlin Road, Auburn Hills, Michigan 48326 (telecopier no.

Purchase Agreement

-6-



--------------------------------------------------------------------------------



 



(248)  754-5360), Attention: General Counsel; (vi) if to Moody’s, to Moody’s
Investors Service, Inc., 99 Church Street, New York, New York 10007 (telecopier
no. (212) 298-7139), Attention: ABS Monitoring Group; (vii) if to S&P, to
Standard & Poor’s Ratings Services, 55 Water Street, New York, New York 10041
(telecopier no. (212) 438-2664), Attention: Asset Backed Surveillance Group; or
(viii) at such other address as shall be designated by any of the foregoing in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the Noteholder
shall receive such notice.

     SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

     SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

     SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

     SECTION 4.6 Amendment.

     (a)    Any term or provision of this Agreement may be amended by VCI and
the Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer or the Owner Trustee; provided that such amendment shall not, as
evidenced by an Opinion of Counsel delivered to the Indenture Trustee materially
and adversely affect the interests of the Noteholders.

     (b)    Any term or provision of this Agreement may be amended by VCI and
the Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to enable VCI, the
Purchaser or any of their Affiliates to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle, it
being a condition to any such amendment that the Rating Agency Condition shall
have been satisfied.

     (c)    This Agreement may also be amended from time to time by VCI and the
Purchaser, with the consent of the Holders of Notes evidencing not less than a
majority of the aggregate principal amount of the Outstanding Notes, voting as a
single class, for the purpose of

Purchase Agreement

-7-



--------------------------------------------------------------------------------



 



adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

     (d)    Prior to the execution of any such amendment, VCI shall provide
written notification of the substance of such amendment to each Rating Agency;
and promptly after the execution of any such amendment or consent, VCI shall
furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

     (e)    Prior to the execution of any amendment to this Agreement, the
Purchaser, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement.

     SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, VCI, the Issuer or the Indenture Trustee in exercising any power or
right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Purchaser or
VCI in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Purchaser under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

     SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

     SECTION 4.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

     SECTION 4.10    Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted

Purchase Agreement

-8-



--------------------------------------------------------------------------------



 



assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

     SECTION 4.11    Acknowledgment and Agreement. By execution below, VCI
expressly acknowledges and consents to the sale of the Purchased Assets and the
assignment of all rights and obligations of VCI related thereto by the Purchaser
to the Issuer pursuant to the Sale and Servicing Agreement and the Grant of a
security interest in the Receivables and the other Purchased Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, VCI hereby acknowledges and agrees that for so long as
the Notes are outstanding, the Indenture Trustee will have the right to exercise
all powers, privileges and claims of the Purchaser under this Agreement.

     SECTION 4.12    No Waiver; Cumulative Remedies. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

     SECTION 4.13    Nonpetition Covenant. Each party hereto agrees that, prior
to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by any Bankruptcy Remote Party (i) such party hereto shall not authorize any
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of its creditors generally, any party
hereto or any other creditor of such Bankruptcy Remote Party, and (ii) none of
the parties hereto shall commence or join with any other Person in commencing
any proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

     SECTION 4.14    Submission to Jurisdiction. Each of the parties hereto
hereby irrevocably and unconditionally:

     (a)    submits for itself and its property in any legal action or
proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

     (b)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

Purchase Agreement

-9-



--------------------------------------------------------------------------------



 



     (c)    agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2; and

     (d)    agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

[Remainder of Page Intentionally Left Blank]

Purchase Agreement

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

              VW CREDIT, INC.               By: /s/ Kevin Kelly


--------------------------------------------------------------------------------

        Name: Kevin Kelly
Title: President                   By: Allen L. Strang

--------------------------------------------------------------------------------

    Name: Allen L. Strang
Title: Secretary                   VOLKSWAGEN PUBLIC AUTO LOAN SECURITIZATION,
LLC                   By: Peter Schupp


--------------------------------------------------------------------------------

    Name: Peter Schupp
Title: President                   By: LeSha A. Thorpe

--------------------------------------------------------------------------------

    Name: LeSha A. Thorpe
Title: Assistant Treasurer    

Purchase Agreement

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF
ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

     For value received, in accordance with the Purchase Agreement dated as of
June 27, 2003, between VW Credit, Inc., a Delaware corporation (“VCI”), and
Volkswagen Public Auto Loan Securitization, LLC, a Delaware limited liability
company (the “Purchaser”) (the “Agreement”), on the terms and subject to the
conditions set forth in the Agreement, VCI agrees to transfer, assign, set over,
sell and otherwise convey to the Purchaser on the Closing Date, all of its
right, title and interest in, to and under the Receivables set forth on the
schedule of Receivables delivered by VCI to the Purchaser on the date hereof
(such schedule, the “Schedule of Receivables”), and the Collections after the
Cut-Off Date and the Related Security relating thereto, which sale shall be
effective as of the Cut-Off Date.

     The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the undersigned to the
Obligors, insurers or any other Person in connection with the Receivables, any
insurance policies or any agreement or instrument relating to any of them.

     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.

     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.

[Remainder of page intentionally left blank]

Purchase Agreement

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of June 27, 2003.

              VW CREDIT, INC.               By:

--------------------------------------------------------------------------------

      Name:         Title:                   By:

--------------------------------------------------------------------------------

      Name:         Title:    

Purchase Agreement

A-2



--------------------------------------------------------------------------------



 



SCHEDULE I

                               REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
THE RECEIVABLES

      (a)   Characteristics of Receivables. Each Receivable:

              (i)   has been fully and properly executed by the Obligor thereto;
              (ii)   has either (A) been originated by a Dealer in the ordinary
course of such Dealer’s business to finance the retail sale by a Dealer of the
related Financed Vehicle and has been purchased by the applicable Originator in
the ordinary course of its respective business or (B) has been originated or
acquired directly by the applicable Originator in accordance with its customary
practices;               (iii)   as of the Closing Date is secured by a first
priority validly perfected security interest in the Financed Vehicle in favor of
the applicable Originator, as secured party, or all necessary actions have been
commenced that would result in a first priority security interest in the
Financed Vehicle in favor of the applicable Originator, as secured party, which
security interest, in either case, is assignable and has been so assigned (x) by
VW Bank to VCI, if such Receivable was originated by VW Bank, (y) by VCI to the
Purchaser and (z) by the Purchaser to the Issuer;               (iv)   contains
customary and enforceable provisions such that the rights and remedies of the
holder thereof are adequate for realization against the collateral of the
benefits of the security;               (v)   provides, at origination, for
level monthly payments which fully amortize the initial Outstanding Principal
Balance over the original term; provided that the amount of the first or last
payment may be different but in no event more than three times the level monthly
payment;               (vi)   provides for interest at the Contract Rate
specified in the Schedule of Receivables; and               (vii)   was
originated in the United States.

      (b)   Individual Characteristics. Each Receivable has the following
individual characteristics as of the Cut-Off Date:

              (i)   each Receivable is secured by a new or used automobile or
light-duty truck;               (ii)   each Receivable has a Contract Rate of no
less than 0.000% and not more than 20.481%;

Schedule I to the Purchase Agreement

Schedule I-1



--------------------------------------------------------------------------------



 

              (iii)   each Receivable had an original term to maturity of not
more than 72 months and not less than 12 months and each Receivable has a
remaining term to maturity, as of the Cut-Off Date, of 4 months or more;        
      (iv)   each Receivable had an original Outstanding Principal Balance less
than or equal to $125,000;               (v)   each Receivable has an
Outstanding Principal Balance as of the Cut-Off Date of greater than or equal to
$2,000;               (vi)   no Receivable has a scheduled maturity date later
than April 20, 2009;               (vii)   no Receivable was more than 30 days
past due as of the Cut-Off Date;               (viii)   as of the Cut-off Date,
no Receivable was noted in the records of VCI or the Servicer as being the
subject of any pending bankruptcy or insolvency proceeding;               (ix)  
no Receivable is subject to a force-placed Insurance Policy on the related
Financed Vehicle;               (x)   each Receivable is a Simple Interest
Receivable;               (xi)   each of the Receivables were selected using
selection procedures that were not known or intended by VCI or the Servicer to
be adverse to the Purchaser; and               (xii)   the Dealer of the
Financed Vehicle has no participation in, or other right to receive, any
proceeds of such Receivable.

      (c)   Schedule of Receivables. The information with respect to a
Receivable transferred on the Closing Date set forth in the Schedule of
Receivables was true and correct in all material respects as of the Cut-Off
Date.       (d)   Compliance with Law. The Receivable complied at the time it
was originated or made, in all material respects with all requirements of
applicable federal, state and local laws, and regulations thereunder, including,
to the extent applicable, usury laws, the Federal Truth in Lending Act, the
Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Federal Trade
Commission Act, the Fair Debt Collection Practices Act, the Fair Credit Billing
Act, the Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z,
the Soldiers’ and Sailors’ Civil Relief Act of 1940, state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.       (e)   Binding Obligation. The Receivable constitutes the
legal, valid and binding payment obligation in writing of the Obligor,
enforceable in all respects by the holder thereof in accordance with its terms,
subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, liquidation or other similar laws and equitable principles
relating to or affecting the enforcement of creditors’ rights generally.

Schedule I to the Purchase Agreement

Schedule I-2



--------------------------------------------------------------------------------



 

      (f)   Receivable in Force. The Receivable has not been satisfied,
subordinated or rescinded nor has the related Financed Vehicle been released
from the lien granted by the Receivable in whole or in part.       (g)   No
Waiver. As of the Cut-Off Date, no provision of a Receivable has been waived.  
    (h)   No Default. Except for payment delinquencies continuing for a period
of not more than 30 days as of the Cut-Off Date, the records of the Servicer did
not disclose that any default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the Cut-Off Date or
that any continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date       (i)  
Insurance. The Receivable requires the Obligor thereunder to insure the Financed
Vehicle under a physical damage insurance policy.       (j)   No Government
Obligor. The Obligor on the Receivable is not the United States of America or
any state thereof or any local government, or any agency, department, political
subdivision or instrumentality of the United States of America or any state
thereof or any local government.       (k)   Assignment. No Receivable has been
originated in, or is subject to the laws of, any jurisdiction under which the
sale, transfer, assignment, conveyance or pledge of such Receivable would be
unlawful, void, or voidable. VCI has not entered into any agreement with any
Obligor that prohibits, restricts or conditions the assignment of the related
Receivable.       (l)   Good Title. It is the intention of VCI that the sale,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, transfer, assignment and conveyance of the Receivables and that the
Receivables not be part of VCI’s estate in the event of the filing of a
bankruptcy petition by or against the Purchaser under any bankruptcy law. No
Receivable has been sold, transferred, assigned, conveyed or pledged to any
Person other than pursuant to the Transaction Documents. As of the Closing Date,
and immediately prior to the sale and transfer herein contemplated, VCI had good
and marketable title to Receivable free and clear of all Liens, and, immediately
upon the sale and transfer thereof, the Purchaser will have good and marketable
title to each Receivable, free and clear of all Liens (other than Permitted
Liens).       (m)   Filings. All filings (including, without limitation, UCC
filings) necessary in any jurisdiction to give the Issuer a first priority,
validly perfected ownership interest in the Receivables (other than the Related
Security with respect thereto), and to give the Indenture Trustee a first
priority perfected security interest therein, will be made within ten days of
the Closing Date.       (n)   Priority. The Receivable is not pledged, assigned,
sold, subject to a security interest, or otherwise conveyed other than pursuant
to the Transaction Documents. VCI has not authorized the filing of and is not
aware of any financing statements against VCI or the

     

Schedule I to the Purchase Agreement

Schedule I-3



--------------------------------------------------------------------------------



 

          Purchaser that include a description of collateral covering the
Receivables other than any financing statement relating to security interests
granted under the Transaction Documents or that have been terminated. The
Purchase Agreement creates a valid and continuing security interest in the
Receivable (other than the Related Security with respect thereto) in favor of
the Purchaser which security interest is prior to all other Liens (other than
Permitted Liens) and is enforceable as such against all other creditors of and
purchasers and assignees from the Purchaser.       (o)   Characterization of
Receivables. Each Receivable constitutes either “tangible chattel paper”, an
“account”, a “promissory note” or a “payment intangible”, each as defined in the
UCC.       (p)   One Original. There is only one original executed copy of each
Receivable in existence. The Servicer (or its agent) has possession of such
original. If such original has been marked, then such original does not have any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than to a party to the Transaction Documents.      
(q)   No Defenses. VCI has no knowledge either of any facts which would give
rise to any right of rescission, set-off, counterclaim or defense, or of the
same being asserted or threatened, with respect to any Receivable.       (r)  
No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

Schedule I to the Purchase Agreement

Schedule I-4